Exhibit 10.2
SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT
     This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is executed
this 27th day of January, 2009 by and between AXS-One Inc., a Delaware
corporation (the “Company”) and Joseph P. Dwyer (the “Employee”).
WITNESSETH:
     WHEREAS, the Company and the Employee are parties to an Employment
Agreement dated as of February 15, 2007 and a First Amendment to Employment
Agreement dated as of August 12, 2008 (collectively, the “Agreement”) under
which the Company retained the Employee to serve as Executive Vice President,
Treasurer, Secretary and Chief Financial Officer of the Company; and
     WHEREAS, the parties wish to effect a temporary reduction in the base
salary of the Employee during calendar year 2009.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and the Employee hereby agree as follows:
     1. Notwithstanding the terms of Section 4 of the Agreement regarding base
salary payments to the Employee, the parties agree to proceed in accordance with
the provisions of the Temporary Salary Adjustment Rider attached hereto as
Exhibit A.
     2. Except as expressly amended hereby, the Agreement remains unchanged and
in full force and effect. This Amendment may be executed in counterparts, each
of which shall constitute an original and all of which shall constitute one and
the same agreement. Delivery of signature by facsimile or other means of
electronic image transmission shall be valid and binding for all purposes.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
to Employment Agreement on the year and date first above written.

            AXS-ONE INC.
      By:   /s/ William P. Lyons         Name:   William P. Lyons       
Title:   CEO              /s/ Joseph P. Dwyer       Joseph P. Dwyer         

-2-



--------------------------------------------------------------------------------



 



         

Exhibit A
Temporary Salary Adjustment Rider
Employee agrees to a reduction in his annual base salary for the calendar year
2009 from $250,000 to $225,000. Salary payments for the period January 1, 2009
through December 31, 2009 will be made in equal installments to the extent
practicable, less all required withholding, in accordance with the Company’s
standard payroll practices. Effective January 1, 2010, assuming the Employee
remains in the Company’s employ, the Employee’s annual salary will revert to the
prior annual rate of $250,000, unless mutually agreed otherwise.
Should the Employee’s employment relationship with the Company terminate during
calendar year 2009 under circumstances whereby the Employee would be entitled to
payments set forth in Sections 9 or 10 of the Agreement any such payments based
upon base salary will be calculated based upon the Employee’s annual base salary
rate of $250,000 per year.

-3-